Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
A clip for providing a sliding force towards a movable substrate, the clip comprising at least one strip, wherein the at least one strip comprises a first axial end and a second axial end and an arcuate shape between the first axial end and the second axial end; and wherein the at least one strip is a metal strip comprising a sliding layer at an outbound side, wherein the clip further comprises at least one radial flange projecting radially from the first axial end and/or the second axial end of the at least one strip; and at least one projection and at least one aperture suitable for attaching the clip to a support, wherein the clip is monolithic.

Claim 17
An assembly comprising a movable substrate and a clip for providing a sliding force towards the movable substrate, the clip comprising at least one strip, wherein the at least one strip comprises a first axial end and a second axial end and an arcuate shape between the first axial end and the second axial end; the at least one strip is a metal strip comprising a sliding layer at an outbound side; at least one radial flange projecting radially from the first axial end and/or the second axial end of the at least one strip; and at least one projection and at least one aperture suitable for attaching the clip to a support, wherein the clip is monolithic.

Claim 20
A method for providing a sliding force towards a movable substrate, comprising: providing an assembly comprising the movable substrate and a clip, the clip comprising at least one strip, wherein the at least one strip comprises a first axial end and a second axial end and an arcuate shape between the first axial end and the second axial end; and wherein the at least one strip is a metal strip comprising a sliding layer at an outbound side; moving the movable substrate such that the clip can provide a desired sliding force towards the movable substrate, wherein the clip further comprises at least one radial flange projecting radially from the first axial end and/or the second axial end of the at least one strip; and at least one projection and at least one aperture suitable for attaching the clip to a support, wherein the clip is monolithic.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656